DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 09 December 2020 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s response filed 09 December 2020.  
Claims 1, 3–4, 6–17, and 19–20 are currently pending.
Claims 1, 3–4, 6–8, 14–17, and 19–20 have been examined.
Claims 9–13 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1, 3–4, 6–8, 14–17, and 19–20 are rejected under 35 U.S.C. § 103 as being unpatentable over Linehan (US 6,327,578 B1), in view of Johnson (US 2006/0235761 A1), Brand et al. (WO 2010/064128 A2) (“Brand”), and Venugopalan et al. (US 2016/0239833 A1) (“Venugopalan”).
As per claim 1, Linehan teaches a computer-implemented method, comprising:
transmitting, by a certified server to an uncertified server, a license certificate that authorizes the uncertified server to perform service interaction with the certified server (1:29–32; 1:64–65; 4:11–16, uncertified server includes the certificate in a message, which at least fairly suggests that the certificate was transmitted from the certified server to the uncertified server at a prior point in time);
receiving, by the uncertified server, a linking request sent by a terminal device (5:55–57), wherein the linking request corresponds to a user account (12:57–67);
obtaining, by the uncertified server, a signed license certificate based on signing the license certificate that is authorized by the certified server to the uncertified server (2:7–10; 4:11–16);
transmitting, from the uncertified server to the terminal device, a predetermined instruction including the signed license certificate based on the linking request, wherein the predetermined instruction instructs the terminal device to send a real service account request including the signed license certificate to the certified server based on predetermined instruction (4:11–16; 5:58–6:3);
verifying, by the certified server, the signed license certificate (4:24–28; 6:8–13);
in response to verifying the signed license certificate, generating, by the certified server, a virtual service account identifier for the user (6:15–30; 10:62–63; 9:59–63);

receiving, by the uncertified server from the terminal device, the virtual service account identifier generated by the certified server in response to the real service account request sent by the terminal device to the certified server (6:39–50; fig. 2A); 
linking, at the uncertified server, the received virtual service account identifier to the user account (6:39–50; 13:43–61);
receiving, at the uncertified server, a service request sent by the terminal device, wherein the service request corresponds to the user account; identifying, by the uncertified server based on the service request, the virtual service account identifier linked to the user account and associated with the service request; and transmitting, by the uncertified server, the virtual service account identifier and the service request to the certified server associated with the service request, determining, by the certified server, the real service account corresponding to the virtual service account identifier; and performing, by the certified server, service processing based on the real service account and the service request (Linehan 5:50–6:62).
Linehan does not expressly disclose the user account is “logged in by a user to the uncertified server.” First, this particular phrase is nonfunctional descriptive language and therefore is not given patentable weight to overcome Linehan. Second, even if it were to be given patentable weight, Johnson teaches a merchant may establish an account with an end-user before conducting a first transaction and the end-user may then access that account via a user established login and password each time the end-user conducts a transaction with the merchant ([0006]).

Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Linehan so that the user is logged into a merchant account as taught by Johnson. One would have been motivated to do so in order to track purchase activity of the user.
Furthermore, even though Linehan teaches the real service account request including “consumer identity and authentication information, such as a userid” (5:67–6:1), Linehan does not expressly disclose the real service account request “including a real service account.” First, the inclusion of particular data or content, in the form of “real service account,” within the real service account request represents nonfunctional descriptive material and therefore is not given patentable weight to overcome Linehan. Second, even if it were to be given patentable weight, Brand teaches a real service account request including a real service account equivalent to a userid (11:25–30).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the real service account of Brand for the userid of Linehan. Thus, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.
Further still, Linehan does not expressly disclose that the virtual service account identifier for the user is “based on a terminal device parameter and the real service account or 
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Linehan to generate the virtual service account identifier as taught by Venugopalan. One would have been motivated to do so in order to limit use of the real service account to a particular device (Venugopalan [0019]) or to make it highly unlikely that another transaction uses a copied virtual service account identifier (Venugopalan [0049]). 
As per claim 3, Linehan, Johnson, Brand, and Venugopalan teach the computer-implemented method of claim 1, wherein the predetermined instruction includes a port number and call instructions associated with the certified server (Linehan 5:14–21; 5:58–65).
As per claim 4, Linehan, Johnson, Brand, and Venugopalan teach the computer-implemented method of claim 1, wherein the virtual service account identifier is a unique virtual service account identifier corresponding to the real service account (Linehan 6:15–37).
As per claim 6, Linehan, Johnson, Brand, and Venugopalan teach the computer-implemented method of claim 1, further comprising: receiving, by the uncertified server, a service processing result associated with the service processing based on the real service account and the service request performed by certified server; and transmitting, by the uncertified server, the service processing result for display to the terminal device (Linehan 6:48–50).
As per claim 7, Linehan, Johnson, Brand, and Venugopalan teach the computer-implemented method of claim 1, wherein the uncertified server is a server that does not have 
As per claim 8, Linehan, Johnson, Brand, and Venugopalan teach the computer-implemented method of claim 1, wherein the uncertified server is associated with a merchant system, and wherein the certified server is associated with a payment system, wherein the real service account comprises a real bank card number, and wherein the virtual service account identifier comprises a virtual bank card number (Linehan fig. 2A).
Claims 14–17 and 19–20 contain language similar to claims 1, 3–4, and 6–8 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 14–17 and 19–20 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new citations to Linehan noted above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685